— In a negligence action to recover damages for personal injuries, the defendant Village/Town of Mt. Kisco appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Marbach, J.), entered July 2, 1985, as vacated a prior order of the same court, entered May 22, 1985 dismissing the action against it for failure to comply with General Municipal Law § 50-h (5).
Order affirmed insofar as appealed from, with costs.
Under the circumstances of this case, Special Term acted correctly in vacating its prior order. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.